 FROSTBURG VILLAGE OF ALLEGANY COUNTYTressler Lutheran Home for Children t/a FrostburgVillage of Allegany County Nursing Home andRetail Store Employees Union, Local 692,United Food and Commercial Workers Interna-tional Union, AFL-CIO, CLC. Case 5-CA-12306January 14, 1981DECISION AND ORDERUpon a charge filed on June 13, 1980, by RetailStore Employees Union, Local 692, United Foodand Commercial Workers International Union,AFL-CIO, CLC, herein called the Union, andduly served on Tressler Lutheran Home for Chil-dren t/a Frostburg Village of Allegany CountyNursing Home, herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 5,issued a complaint on July 11, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 15,1980, following a Board election in Case 5-RC-11044, the Union was duly certified as the exclu-sive collective-bargaining representative of a unitof Respondent's service and maintenance employ-ees; and that, commencing on or about June 9,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On July 18,1980, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allega-tions in the complaint.On September 12, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on September 22, 1980, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a re-sponse to Notice To Show Cause. On October 27,1980, counsel for the General Counsel filed directlywith the Board a Motion To Amend Complaintand Motion for Summary Judgment in which hemoved that the complaint be amended to allege,inter alia, that on August 26, 1980, following a254 NLRB No. 15Board-conducted election in Case 5-RC-11204, theUnion's certification was amended to include Re-spondent's technical employees including licensedpractical nurses.' Copies of the motion to amendwere duly served on the parties to this proceed-ing.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to the Notice To Show Cause,Respondent admits that it refused to meet and bar-gain with the Union. In support of its refusal tobargain, Respondent attacks the Union's certifica-tion on the grounds that the Board's exercise of ju-risdiction over Respondent in the underlying repre-sentation proceeding was improper and that theRegional Director erred in overruling its objectionsto the election in the underlying representationproceeding in Case 5-RC-1 1044.Review of the record herein, including the re-cords in Cases 5-RC-11044 and 5-RC-11204, re-veals that after a hearing in Case 5-RC-11044, theRegional Director for Region 5, on December 13,1979, issued a Decision and Direction of Electionfinding, inter alia, that the Board would not refuseto assert jurisdiction over Respondent because ofits affiliation with the Lutheran Church of Amer-ica. Thereafter, Respondent filed with the Boardtimely request for review of the Regional Direc-tor's Decision in which it reiterated the argumentspreviously rejected by the Regional Director thatthe assertion of the Board's jurisdiction violates thefirst amendment of the United States Constitution.On January 10, 1980, the Board denied Respond-ent's request for review.Thereafter, on January 16, 1980, an election wasconducted which resulted in a vote of 64 for, and51 against, the Union, with I challenged ballot.Subsequently, Respondent filed timely objectionsto the election. The objections alleged, in sub-' Official notice is taken or the record in the representation proceed-ing, Cases 5-RC-1 1044 and 5-RC-1 1204, as the term "record" is definedin Sees. 102.68 and 102.69(g) of the Board's Rules and Regulations, Series8, as amended. See LTV Electrosystems. Inc.. 166 NLRB 938 (1967), enfd.388 F.2d 683 (4th Cir, 1968); Golden Age Beverage Co., 167 NLRB 151(1967), enfd. 415 F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269F.Supp. 573 (D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd.397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.2 Counsel for the General Counsel's motion to amend, which seeks toamend the complaints to allege matters of which we in any event wouldtake official notice, is hereby granted.--223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance, that: (1) the Union distributed campaign lit-erature which departed from "preelection fair prac-tice guidelines" insofar as it stated that Respondent"continually lied and misrepresented the truth" toits employees; (2) the Union circulated a question-naire to employees which created an environmentof coercion; (3) the Union misrepresented to em-ployees that a vote for the Union would guaranteethem certain benefits; (4) the Union made represen-tations concerning union dues; (5) prounion em-ployees verbally abused and intimidated employeeswho did not actively support the Union; (6) proun-ion employees misrepresented to other employeesthat the latter's failure to sign union cards prior tothe date of the election would render them ineligi-ble to vote at the time of the election; and (7)prounion employees announced that certain em-ployees who did not cast votes for the Unionwould lose their jobs after the Union won the elec-tion.After an investigation, the Regional Director onApril 15, 1980, issued a Supplemental Decision andCertification of Representative in Case 5-RC-11044 in which he overruled Respondent's objec-tions in their entirety and issued a Certification ofRepresentative. Thereafter, Respondent filed withthe Board a timely request for review of the Re-gional Director's Supplemental Decision in whichit contended that he erred in overruling certain ofits objections to the election. On June 3, 1980, theBoard denied Respondent's request for review.Subsequently, on June 12, 1980, the Regional Di-rector issued a Decision and Direction of Electionin Case 5-RC-11204 in which he directed an elec-tion in a unit of Respondent's technical employees,including licensed practical nurses. He further pro-vided that if a majority of the employees voted infavor of representation by the Union, they wouldbe deemed to have manifested their desire to be in-cluded in the existing service and maintenance unitcertified in Case 5-RC-11044. On July 10, 1980,the Board denied Respondent's request for reviewof the Regional Director's Decision and Directionof Election, in which Respondent, inter alia, con-tended that assertion of the Board's jurisdictionwas improper. Thereafter, an election was conduct-ed on July 16, 1980, which resulted in a vote of 6for, and 2 against, representation by the Union inthe existing service and maintenance unit. Therewere no challenged ballots. Thereafter, on August26, 1980, the Regional Director issued a Supple-mental Decision and Certification of Representa-tive in which Respondent's objections to the elec-tion were overruled in their entirety and the exist-ing service and maintenance unit previously certi-fied was amended to include all full-time and regu-lar part-time technical employees, including li-censed practical nurses. Respondent did not file arequest for review of the Regional Director's Sup-plemental Decision and Certification of Representa-tive.Respondent's contentions in this unfair laborpractice proceeding are essentially the same asthose advanced in the underlying representationcases which the Board has previously consideredand rejected.3It thus appears that Respondent isattempting in this proceeding to relitigate issueswhich were fully litigated in the representationproceedings.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a nonprofit corporation organizedunder the laws of the Commonwealth of Pennsyl-vania, is engaged as a health care institution in theoperation of a nursing home in Frostburg, Mary-land. During the 12 months preceding issuance ofthe complaint, a representative period, Respondent,in the course and conduct of its operations, re-ceived gross revenues in excess of $100,000 andpurchased and received, in interstate commerce,products valued in excess of $50,000 directly frompoints located outside the State of Maryland.s Respondent reiterates its contention that the Board is precluded fromasserting jurisdiction over it based on the Supreme Court's opinion inN.L.R.B. v. Catholic Bishop of Chicago, et al., 440 U.S. 490 (1979). How-ever, we have found Catholic Bishop distinguishable from cases, as here,involving church-operated nursing homes and have asserted jurisdictionover such enterprises. See, e.g., Mid American Health Services, Inc., 247NLRB No. 109 (1980). See also Bon Secours Hospital, Inc., 248 NLRB115 (1980).4 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).224 FROSTBURG VILLAGE OF ALLEGANY COUNTYWe find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 692,United Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All regular full-time and part-time service andmaintenance employees, nursing assistants,physical therapy assistants, ward clerks, order-lies, dietary employees, housekeeping andlaundry employees, maintenance employeesand technical employees including licensedpractical nurses employed by the Employer atits Frostburg, Maryland, location, but exclud-ing all other employees, office clerical employ-ees, professional employees (including regis-tered nurses not yet licensed), the assistant tothe activities director, the assistant to thesocial case worker, guards and supervisors asdefined in the Act.2. The certificationOn January 16 and July 16, 1980, a majority ofthe employees of Respondent in said unit, in secret-ballot elections conducted under the supervision ofthe Regional Director for Region 5, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining represen-tative of Respondent's service and maintenance em-ployees on April 15, 1980. On August 26, 1980,pursuant to the election of July 16, 1980, theUnion's Certification of Representative was amend-ed to include all technical employees including li-censed practical nurses. The Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 9, 1980, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about June 20, 1980, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 20, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Tressler Lutheran Home for Children t/aFrostburg Village of Allegany County NursingHome is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. Retail Store Employees Union, Local 692,United Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All regular full-time and part-time service andmaintenance employees, nursing assistants, physicaltherapy assistants, ward clerks, orderlies, dietaryemployees, housekeeping and laundry employees,maintenance employees and technical employeesincluding licensed practical nurses employed by theEmployer at its Frostburg, Maryland, location, butexcluding all other employees, office clerical em-ployees, professional employees (including regis-tered nurses not yet licensed), the assistant to theactivities director, the assistant to the social caseworker, guards and supervisors as defined in theAct constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. The above-named labor organization has beenand now is the certified and exclusive representa-tive of all employees in the aforesaid appropriateunit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act, pursuant toits certification of April 15, 1980, as amended by itscertification of August 26, 1980.5. By refusing on or about June 9, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Tressler Lutheran Home For Children t/a Frost-burg Village of Allegany County Nursing Home,Frostburg, Maryland, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Store Em-ployees Union, Local 692, United Food and Com-mercial Workers International Union, AFL-CIO,CLC, as the exclusive bargaining representative ofits employees in the following appropriate unit:All regular full-time and part-time service andmaintenance employees, nursing assistants,physical therapy assistants, ward clerks, order-lies, dietary employees, housekeeping andlaundry employees, maintenance employeesand technical employees, including licensedpractical nurses employed by the Employer atits Frostburg, Maryland, location, but exclud-ing all other employees, office clerical employ-ees, professional employees (including regis-tered nurses not yet licensed), the assistant tothe activities director, the assistant to thesocial case worker, guards and supervisors asdefined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at Respondent's facility located at Frost-burg, Maryland, copies of the attached noticemarked "Appendix."5Copies of said notice, onforms provided by the Regional Director forRegion 5, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticess In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."226 FROSTBURG VILLAGE OF ALLEGANY COUNTYto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Retail Store Employees Union, Local692, United Food and Commercial WorkersInternational Union, AFL-CIO, CLC, as theexclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All regular full-time and part-time serviceand maintenance employees, nursing assis-tants, physical therapy assistants, wardclerks, orderlies, dietary employees, house-keeping and laundry employees, mainte-nance employees and technical employees,including licensed practical nurses employedby the Employer at its Frostburg, Maryland,location, but excluding all other employees,office clerical employees, professional em-ployees (including registered nurses not yetlicensed), the assistant to the activities direc-tor, the assistant to the social case worker,guards and supervisors as defined in the Act.TRESSLER LUTHERAN HOME FORCHILDREN T/A FROSTBURG VILLAGEOF ALLEGANY COUNTY NURSINGHOME227